MEMORANDUM**
Michael Savage appeals pro se the district court’s denial of his motion to modify *728Ms sentence under 18 U.S.C. § 3585(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing for abuse of discretion, United States v. Sprague, 135 F.3d 1301, 1304 (9th Cir.1998), we affirm.
Guideline Amendment 591, concerning the selection of offense gmdelines, does not provide grounds for modifying Savage’s sentence because the district court’s original sentencmg fully complied with that Amendment. GMdeline Amendment 599, concerning the application of specific offense characteristics when a weapon was used, also does not provide grounds for modifying Savage’s sentence, because Savage was sentenced as a career offender, and thus his total offense level would have been 34 whether or not the enhancement at issue was applied.
The district court’s demal of Savage’s motion was therefore correct. See 18 U.S.C. § 3582(c)(2) (allowing modification when a sentence was “based on a sentencing range that has subsequently been lowered”); United States v. Townsend, 98 F.3d 510, 513 (9th Cir.1996) (per curiam) (affirmmg the demal of a motion to modify when the amendment at issue had no effect on the defendant’s sentencing range).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.